EXHIBIT 99.1 Natural Soda Holdings, Inc. Consolidated Balance Sheet As of March 31, 2010 (Unaudited) ASSETS Cash $ Accounts receivable Inventories Prepaid expenses Total Current Assets Property, plant and equipment, net Cavities and well development, net Mineral leases Total Fixed Assets Water rights Patents, net Equipment held and not yet in service Well and well development, RSL Acquisition costs, net Rock School Lease and reserves Deposits, prepayments and bonds Restricted funds Total Other Assets TOTAL ASSETS $ LIABILITIES Accounts and royalties payable $ Accrued expenses Due to related party Notes payable, current Capital leases, current portion Total Current Liabilities Notes payable, long term Capital leases, non-current portion Asset retirement obligations Total Long Term Liabilities TOTAL LIABILITIES EQUITY Common stock Additional paid in capital Accumulated deficit ) TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ Natural Soda Holdings, Inc. Consolidated Statements of Operations (Unaudited) For Nine Months ended March31, 2010 For Three Months ended March31, 2010 Revenues $ $ Cost of sales ) ) Gross profit General and administrative expenses Depreciation and amortization expense Total expenses Income from operations Interest expense ) ) Interest income - Total other income (expense) ) ) Net income $ $ Natural Soda Holdings, Inc. Consolidated Balance Sheet As of June 30, 2009 (Unaudited) ASSETS Cash $ Accounts receivable Inventories Prepaid expenses Total Current Assets Property, plant and equipment, net Cavities and well development, net Mineral leases Total Fixed Assets Water rights Patents, net Equipment held and not yet in service Well and well development, RSL Acquisition costs, net Rock School Lease & reserves Deposits and bonds Restricted funds Total Other Assets TOTAL ASSETS $ LIABILITIES Accounts payable $ Royalties payable Accrued expenses Notes payable, current Capital leases, current portion Total Current Liabilities Notes payable, long term Capital leases, non-current portion Asset retirement obligations Total Long Term Liabilities TOTAL LIABILITIES EQUITY Common stock Additional paid in capital Accumulated deficit ) TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ Natural Soda Holdings, Inc. Consolidated Statements of Operations For Eight Months ended June 30, 2009 (Unaudited) Revenues $ Cost of sales ) Gross profit General and administrative expenses Loss on impairment Depreciation and amortization expense Total expenses Loss from operations ) Interest expense ) Interest income Total other income (expense) ) Net loss $ ) The consolidated operations of Natural Soda Holdings, Inc. from July 1, 2008 through October 31, 2008 was included in the consolidated operations of the Registrant for the year ended June 30, 2009 and filed in the Registrant’s Form 10-K for such fiscal year.
